Citation Nr: 1759213	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain and disc herniation status post laminectomy and decompression (low back disability), excluding periods of temporary 100 percent evaluations, rated as 20 percent disabling prior to July 18, 2012, and 20 percent disabling from September 1, 2012.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, among other things, granted a rating increase to 20 percent for the Veteran's low back disability, and denied entitlement to a TDIU.

In June 2012 the Veteran filed his notice of disagreement, was issued a statement of the case in October 2012, and in November 2012 perfected his appeal to the Board.

A September 2014 rating decision assigned the following additional staged rating for low back disability: temporary total (100 percent) effective July 18, 2012 based on surgical or other treatment necessitating convalescence; and 20 percent effective September 1, 2012.

A March 2017 Board decision remanded the low back disability claim for a new VA examination to comply with Correia v. McDonald, 28 Vet. App 158 (2016), and finding the TDIU claim inextricably intertwined with the claim for low back disability, remanded the TDIU claim as well.


FINDINGS OF FACT

1.  Throughout the entire appeal period (excluding periods of temporary 100 percent evaluations), the Veteran's low back disability most nearly approximated forward flexion of the lumbar spine to 30 degrees or less, to include consideration of flare-ups; symptoms did not more nearly approximate unfavorable ankylosis of the entire lumbar spine, or with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran, as a result of his service-connected disabilities, was unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Throughout the appeal period (excluding periods of temporary 100 percent evaluations), the criteria for a 40 percent rating, but no higher, for low back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for the assignment of a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability

The Veteran contends that his low back disability is worse than currently evaluated.  He stated that he is unable to work or do many of the things he used to do because of his back.  Additionally, the Veteran has stated that his left leg and foot have been numb since surgery and he has to check them every day for wounds since he cannot feel the back of his leg or bottom of his foot.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion (ROM) of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

November 2009 VA treatment records show that the Veteran complained of intense back pain which caused nausea, and made it a struggle for him to get out of bed at least once per week.

The Veteran was afforded a VA examination in May 2012 wherein the Veteran reported flare-ups which impacted his back's ability to function.  Initial range of motion measurements found the Veteran's forward flexion ended at 40 degrees, with evidence of painful motion beginning at 20 degrees; extension ended at 20 degrees, with evidence of painful motion beginning at 20 degrees; right lateral flexion ending at 30 degrees or greater, with evidence of painful motion beginning at 30 degrees or greater; left lateral flexion  ending at 20 degrees, with evidence of painful motion beginning at 20 degrees; right lateral rotation ending at 20 degrees, with evidence of painful motion beginning at 20 degrees; and left lateral rotation ending at 15 degrees, with evidence of painful motion beginning at 10 degrees.  After repetitive use testing, forward flexion ended at 40 degrees; extension at 20 degrees; right lateral flexion at 30 or greater degrees; left lateral flexion at 20 degrees; right lateral rotation at 20 degrees; and left lateral rotation at 15 degrees.  No localized tenderness or pain to palpation for joints and/or soft tissue of the back was noted, and there was no guarding or muscle spasm.  The examiner noted normal strength with no muscle atrophy.  The Veteran did have IVDS, but reported no incapacitating episodes over the past 12 months due to IVDS, and while his back condition did not impact his ability to work, the examiner noted it may limit strenuous work requiring heavy lifting or frequent bending.

In July 2012, the Veteran underwent a left L5-SI microdiskectomy and while reporting improvement for approximately three months, began to suffer from pain including daily flare-ups which made it difficult to find a comfortable position.

An April 2014 Disability Benefits Questionnaire noted that the Veteran underwent  a follow-up MRI post-surgery which revealed herniation.  The Veteran stated that after walking 20 feet, he cannot feel his left leg, and is unable to run due to pain.  The examiner noted forward flexion ending at 90 degrees with no evidence of painful motion; extension ending at 30 degrees with no evidence of painful motion; right lateral flexion ending at 10 degrees with no evidence of painful motion; left lateral flexion ending at 15 degrees with no evidence of painful motion; right lateral rotation ending at 10 degrees with no evidence of painful motion; and left lateral rotation ending at 10 degrees with no evidence of painful motion.  After repetitive use testing, forward flexion ended at 90 degrees; extension at 20 degrees; right lateral flexion at 10 or greater degrees; left lateral flexion at 15 degrees; right lateral rotation at 10 degrees; and left lateral rotation at 10 degrees.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the back, and no guarding or muscle spasm of the back.  The examiner noted normal muscle strength with no atrophy, but moderate numbness and parasthesias and/or dysesthesias of the left lower extremity.  He also noted absent knee and ankle reflexes likely due to radiculopathy which involved the left sciatic nerve.  The Veteran suffered IVDS, but had no incapacitating episodes over the past 12 months, and did not use assistive devices.  The examiner diagnosed Veteran as status post laminectomy, decompression with radiculopathy, and noted that the low back condition impacted the Veteran's ability to work.  To that end, the examiner stated that the Veteran could lift between 150-200 lbs. with pain, walk about 100 feet with pain, walk about 4 hours intermittently standing and walking, and alternate every 20 minutes between sitting and standing.

A July 2015 DBQ noted that the Veteran started to experience pain in 2003 which continued to progress until he started having sciatic pain intermittently in 2010.  In 2011, the pain became constant and he suffered loss of sensation in his left leg.  The Veteran's initial range of motion measurements revealed forward flexion ending at 50 degrees with evidence of painful motion beginning at 50 degrees; extension ending at 30 degrees or greater with evidence of painful motion at 30 degrees or greater; right lateral flexion ending at 30 degrees with evidence of painful motion at 30 degrees or greater; left lateral flexion ending at 30 degrees or greater with no evidence of painful motion; right lateral rotation ending at 30 degrees with evidence of painful motion at 30 degrees or greater; and left lateral rotation ending at 30 degrees with evidence of painful motion at 30 degrees or greater.  After repetitive use testing, forward flexion ended at 50 degrees; extension at 30 degrees or greater; right lateral flexion at 30 or greater degrees; left lateral flexion at 30 degrees or greater; right lateral rotation at 30 degrees or greater; and left lateral rotation at 30 degrees or greater.  The examiner noted less movement than normal and weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  The Veteran had localized tenderness or pain to palpation for joints or soft tissue of the back and guarding, but it did not result in an abnormal gait or spinal contour.  Normal strength was noted with the exception of left knee extension which rated 4 out of 5 for active movement against some resistance, and there was no muscle atrophy.  The sensory examination was normal except for a decrease in the lower left leg/ankle; left thigh/knee; and left foot/toes.  Straight leg testing yielded a positive result for the left leg, and the Veteran had radicular pain due to radiculopathy.  Severe intermittent pain of the left lower extremity; mild paresthesias or dysesthesias of the left lower extremity; and severe numbness of the left lower extremity were noted which involved the femoral and sciatic nerves on the left side.  The examiner noted moderate radiculopathy on the left, but no IVDS.  The examiner opined that the Veteran's low back condition impacted his ability to work as he suffers flare-ups about 2 times per month which last 3 days, and the pain during a flare-up limits the Veteran up to 90 percent.  The Veteran reported increased limitation during flare-ups, but the examiner was unable to report the limitation in terms of range of motion as the Veteran was not suffering from a flare-up at the time of the examination.

In compliance with the March 2017 Board remand, the Veteran was afforded an additional VA examination in June 2017 which diagnosed the Veteran with degenerative arthritis of the spine and IVDS as well as lumbar radiculopathy.  The Veteran reported flare-ups every few days that lasted all day which were relieved by rest, but did not limit the Veteran.  He reported functional impairment in that he was no longer able to do heavy construction work, could not repetitively bend or lift heavy loads, or stand or walk for long periods.  The examiner found forward flexion to 40 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  There was no evidence of pain on passive range of motion testing or in non-weight bearing.  The examiner documented that the Veteran had mild reduction in motor strength on the left with mildly increased fatigability and pain.  The reduced range of motion was due to pain and not either of the other factors.  The examiner noted that the degrees indicated on active range of motion are the point at which the Veteran indicated pain.  There was pain noted at forward flexion, extension, right and left lateral flexion, right and left lateral rotation, and there was evidence of pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of joints or associated soft tissue of the thoracolumbar spine, and no additional loss of function, or range of motion after 3 repetitions.  The examiner stated that he was unable to say without speculation if pain, weakness, fatigability or incoordination significantly limited functionability with repeated use over a period of time.  The examiner also opined that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. 

As to the request to describe additional limitation in terms of additional range of motion loss due to pain on use or during a flare-up, the examiner noted that the requested opinion is not feasible as the requested opinion could only be made assuming the Veteran's subjectively reported limitation to range of motion is as accurate as if obtained via the objective measurement of a qualified health care provider, or by conducting two examinations: one during a flare-up or severe aggravation; and the other in the absence of a flare-up or aggravation.  The examiner additionally noted that the examination was neither medically consistent or inconsistent with the Veteran's statements describing function loss during flare-ups.  The examiner noted no guarding or muscle spasm of the thoracolumbar spine; limited ability to stand, walk and bend due to pain; some mild excess fatigability; normal muscle strength with the exception of left knee extension of 4 out of 5 for active movement against some resistance; no muscle atrophy; normal reflexes; and decreased sensation to light touch testing in the left thigh/knee, left lower leg/ankle, and left foot/toes.  There were positive left leg results documented in the straight leg raising test.  The examiner documented that the Veteran has radicular pain or other signs or symptoms due to radiculopathy as follows: moderate intermittent pain in left lower extremity; severe paresthesias or dysesthesias in left lower extremity; moderate numbness in the left lower extremity; and the pain involved the left femoral and sciatic nerves.  The examiner noted moderately severe radiculopathy on the left side with no ankylosis of the spine.  The Veteran had IVDS, but did not suffer episodes of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by physician in past 12 months.  The Veteran did not use assistive devices and arthritis was documented.  The examiner opined that the spine condition impacted the Veteran's ability to work in that the Veteran would not be able to do more than sedentary work, could stand/walk a total of about 2 hours in a workday, lift about 10 lbs., and occasionally bend, crouch, stoop and climb stairs.  The examiner stated that the Veteran should not run, or engage in impact or hazardous activities such as those which involve ladders or ropes.

Having considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's low back disability are best evaluated as 40 percent disabling for all periods under consideration.  Given the Veteran's consistent report of significant flare-ups including a notation of 90 percent limitation during flare-ups, along with significant limitation of motion on most range of motion testing including due to pain, the evidence is at least evenly balanced as to whether symptoms of the Veteran's low back disability more nearly approximated the 30 degrees or less of flexion required for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 40 percent rating for the entire appeal period, with the exception of the temporary total ratings granted from July 18, 2012 to September 1, 2012, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

With the exception of the temporary total ratings granted from July 18, 2012 to September 1, 2012, an evaluation in excess of 40 percent is not warranted at any time during this appeal.  In order to warrant an evaluation in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Here, neither the VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Additionally, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  In addition, the Veteran's physical limitations are manifestations of his pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Thus, the criteria contemplate the symptoms and remand for referral to the Director for extraschedular consideration is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

II.  TDIU

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more; or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.

The Veteran's service-connected disabilities included: right carpal tunnel syndrome (30 percent disabling);  low back disability (40 percent disabling per the Board's decision); left lower extremity radiculopathy with sciatic nerve involvement (20 percent disabling); left carpal tunnel syndrome (20 percent disabling); left lower extremity radiculopathy with femoral nerve involvement (20 percent disabling); left patellofemoral pain syndrome (10 percent disabling); right patellofemoral pain syndrome (10 percent disabling); tinnitus (10 percent disabling); rectal fissure (0 percent); and right ear hearing loss (0 percent).  The Veteran has a combined evaluation of at least 70 percent from March 5, 2012, and at least one disability ratable at 40 percent or more.  Therefore the Veteran has met the percentage criteria for a total disability rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16 (a).

June 2014 treatment records provided by the Social Security Administration show that the Veteran worked as a construction worker, military recruiter, in sales, and as a file clerk, and that he has earned his GED.  His most recent position as a file clerk required he lift files and carry them from the counter to shelves.  He has stated he has been unable to work due to his disabilities since October 2008.

The Veteran's treatment records note that his service connected back disability causes him to struggle to get out of bed at least once a week.  The May 2012 VA examiner opined that while his back condition does not impact his ability to work, it may limit strenuous work requiring heavy lifting or frequent bending.

In November 2012, the Veteran stated on his Form 9 appeal that he cannot work anymore because of his back.

The April 2014 examiner noted that the Veteran's back disability impacts his ability to work in that he can lift between 150 to 200 lbs. with pain; can walk up to 100 feet at one time with pain; can only walk 4 hours, intermittently standing and sitting during an 8 hour day; can only sit for 20 minutes, alternating between sitting and standing, and can only stand 20 min, alternating between sitting and standing during an 8 hour day.

The Veteran's June 2017 VA examiner opined that the Veteran would be able to do no more than sedentary work; walk or stand a total of about 2 hours in a workday; lift/carry about 10 lbs.; occasionally bend, crouch stoop, and climb stairs; but should not run, engage in impact or hazardous activities.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise on the question of whether the service-connected disabilities preclude gainful employment for which the Veteran would otherwise be qualified.  The Veteran's work history has involved lifting and significant amounts of walking while working as a file clerk, in sales, recruiting, and construction.  The opinions provided by the VA examiners show that the Veteran's service connected disabilities would limit the Veteran to sedentary work which is unlike the work for which he has training, education, and experience.  Additionally, the evidence of record shows that the Veteran's service connection disabilities affect his ability to sit or stand for long periods of time, thus precluding the Veteran from securing and following substantial employment performing sedentary work.  The evidence is thus at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment.  Resolving the reasonable doubt created by this relative equipoise in the evidence in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Throughout the appeal period, a 40 percent rating, but no higher (excluding periods of temporary 100 percent evaluations) for thoracolumbar strain and disc herniation status post laminectomy and decompression, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.
	


____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


